tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c may q uniform issue list tep aat legend taxpayer a ira b account c financial advisor d company e financial_institution f financial_institution g form h amount amount amount dear revenue code the code’ this is in response to your request for a letter_ruling received in this office on date submitted on your behalf-by your authorized representative as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to an error committed by his financial advisor mailed a check to financial advisor d’s office the check totaled on august taxpayer a withdrew amount from ira b an individual_retirement_account as defined in sec_408 of the code maintained by financial_institution f taxpayer a withdrew the funds for the purpose of using them as a short term_loan to purchase a new residence intending to roll them back into an ira account with a different custodian financial_institution g within days taxpayer a relied on financial advisor d a registered_representative of company e immediately upon receipt of the funds from the sale of his former residence taxpayer a on or about september amount which was more than amount and was made payable to financial_institution g the funds were to be split into one ira rollover account and one non-ira account at financial_institution g taxpayer a intended for amount to be rolled over into an ira rollover account at financial_institution g with amount to be deposited into a non-ira account taxpayer a states that financial advisor d erroneously prepared a single application form h to set up an account at financial_institution g when two separate application forms should have been submitted to set up two accounts prior to the submission of form h to financial_institution g and within the 60-day period taxpayer a received form h from financial advisor d for signature relying on financial advisor d to have prepared the paperwork correctly on october taxpayer a signed the application and returned form h to financial advisor d financial advisor d mailed form h and amount to financial_institution g taxpayer a represents that due to mail delay the check was received by financial advisor d on october and was overnighted to financial_institution g as a result of these events although taxpayer a intended to complete a rollover of amount within days of distribution amount and amount were deposited together into account c established at financial_institution g on october 2q _ ' after the expiration of the day rollover period taxpayer a believed that amount had been properly rolled over into an ira account within the 60-day rollover period since he had received a form 1099-r for 2q ‘but it did not indicate any taxable_amount taxpayer a did not learn that amount had not been deposited into an ira at financial_institution g until he received a notice to that effect from the internal_revenue_service the service in april 20’ based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to errors committed by financial advisor d in preparing and submitting the paperwork and check to financial_institution g therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all requirements of sec_408 of the code other than the 60-day requirement are met the contribution of amount to a rollover ira will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact yat y please address all correspondence to se t ep ra t1 identification no sincerely wile wek - carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
